      Case 3:20-cv-02731-VC Document 268 Filed 05/27/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                        NORTHERN DISTRICT OF CALIFORNIA


ANGEL DE JESUS ZEPEDA RIVAS, et                 Case No. 20-cv-02731-VC
al.,
              Plaintiffs,                       BAIL ORDER NO. 19
       v.                                       Re: Dkt. Nos. 222, 231

DAVID JENNINGS, et al.,
              Defendants.

    The bail requests from the following detainees are denied without prejudice:
       •    Ernesto Uc Encarnacion
       •    Gerardo Francisco Navas
       •    Noe Rivera Garcia
       •    Albert Christian Orellana
       •    Juvenal Garcia Gonzalez
       •    Victor Sanchez Brito
    The bail requests from the following detainees are deferred:
       •    Hugo Lucas Pelaez
       •    Yadwinder Singh Kahlon
    The bail requests from the following detainees are granted:
       •    Donavan Grant
       •    Felix Daniel Dominguez-Candelaria
       •    Leobardo Rodriguez Nunez
       •    Rachana Duong
          Case 3:20-cv-02731-VC Document 268 Filed 05/27/20 Page 2 of 2




            •   Marco Montoya Amaya
            •   Rene Alejandro Tovar
            •   Salvador Cabrera Arvizo
Bail is subject to the standard conditions of release stated at Dkt. 108. Mr. Dominguez-
Candelaria’s and Mr. Rodriguez Nunez’s bail are subject to the further conditions that they are
prohibited from drinking alcohol, there must be no alcohol in the homes where they reside, they
must participate in AA meetings, and they must submit to alcohol monitoring. Mr. Montoya’s
bail is subject to the further conditions that he is prohibited from drinking alcohol, he must
submit to alcohol monitoring, and he must participate in the classes and AA meetings described
in his bail application. Mr. Duong’s bail is subject to the further condition that he certify to ICE
that space is available for him at a reentry facility.
        With respect to Mr. Lucas’s application, the parties should submit further information
about (1) the appropriateness of the proposed custodian; (2) Mr. Lucas’s arrests while on
probation, and (3) the charges/conviction related to violation of the domestic violence protective
order. The plaintiffs may file a supplemental application, to which the government should
respond within two business days.
        With respect to Mr. Kahlon’s application, the plaintiffs should submit a supplemental
application (1) addressing the appropriateness of the proposed custodian and (2) proposing
additional conditions to protect against further drug use. The government should respond to the
supplemental application within two business days.
        IT IS SO ORDERED.

Dated: May 27, 2020
                                                ______________________________________
                                                VINCE CHHABRIA
                                                United States District Judge




                                                   2
